UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Commission file number 000-29283 UNITED BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 100 S. High Street, Columbus Grove, Ohio (Address of principal executive offices) 34-1516518 (I.R.S. Employer Identification Number) (Zip Code) (419) 659-2141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of October 14, 2011: 3,445,679 This document contains 44 pages.The Exhibit Index is on page 38 immediately preceding the filed exhibits. 1 UNITED BANCSHARES, INC. Table of Contents Page Part I – Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 – Controls and Procedures 33 Part II – Other Information Item 1 – Legal Proceedings 34 Item 1A – Risk Factors 34 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 – Defaults upon Senior Securities 34 Item 4 – Reserved 35 Item 5 – Other Information 35 Item 6 – Exhibits 35 2 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS United Bancshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold - Total cash and cash equivalents SECURITIES, available-for-sale FEDERAL HOME LOAN BANK STOCK, at cost LOANS Less allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net GOODWILL CASH SURRENDER VALUE OF LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS, including accrued interest receivable and other intangible assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits Non-interest bearing $ $ Interest bearing Total deposits Other borrowings Junior subordinated deferrable interest debentures Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock, $1.00 stated value. Authorized 10,000,000 shares; issued 3,760,557 shares 3,760,557 3,760,557 Surplus 14,660,579 14,660,000 Retained earnings 41,601,465 39,600,718 Accumulated other comprehensive income 3,338,268 1,810,684 Treasury stock, 314,878 shares at September 30, 2011 and 315,668 shares at December 31, 2010, at cost (4,814,816 ) (4,826,896 ) Total shareholders' equity 58,546,053 55,005,063 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $
